In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                       Filed: January 24, 2020

* * * * * * * * * * * * * *                 *
SUZANNE SCHAFFER,                           *       No. 17-1550V
                                            *
              Petitioner,                   *       Special Master Sanders
                                            *
 v.                                         *
                                            *
SECRETARY OF HEALTH                         *       Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,                         *       Vaccine; Transverse Myelitis (“TM”)
                                            *
              Respondent.                   *
* * * * * * * * * * * * * * *
Diana L. Stadelnikas, Maglio Christopher and Toale, P.A., Sarasota, FL, for Petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

        On October 17, 2017, Suzanne Schaffer (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012); Pet. at 1, ECF No. 1. Petitioner alleged that the influenza (“flu”) vaccine she received on
September 30, 2014, caused her to develop transverse myelitis (“TM”). See Stip. at 1, ECF No.
35; Pet. at 1. Petitioner further alleged that she experienced the residual effects of her injury for
more than six months. Stip. at 1.

         On January 6, 2020, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the flu vaccine
caused Petitioner’s alleged TM, or any other injury. Id. at 1. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. I find the stipulation reasonable and adopt it as
the decision of the Court in awarding damages, on the terms set forth therein.




1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
The parties stipulate that Petitioner shall receive the following compensation:

                A lump sum of $307,214.74, which amount represents compensation for
                first year life care expenses ($122,214.74) and pain and suffering and
                past unreimbursable expenses ($185,000.00), in the form of a check
                payable to [P]etitioner; and . . .[a]n amount sufficient to purchase the
                annuity contract described in paragraph 10 [of the stipulation], paid to
                the life insurance company from which the annuity will be purchased .
                ...

Id. at 2.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.


                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2